Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 1 of 30 Page ID #:2056




    1 JORDAN D. SEGALL (State Bar No. 281102)
      jordan.segall@mto.com
    2 MARK R. YOHALEM (State Bar No. 243596)
      mark.yohalem@mto.com
    3 ROBIN S. GRAY (State Bar No. 316544)
      robin.gray@mto.com
    4 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    5 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    6 Facsimile: (213) 687-3702
    7 Attorneys for Defendant Walt Disney
      Pictures
    8
    9                       UNITED STATES DISTRICT COURT
   10                     CENTRAL DISTRICT OF CALIFORNIA
   11
   12 ARTHUR LEE ALFRED, II et al.,             Case No. 2:18-CV-08074-CBM-ASx
   13                                           STATEMENT OF
                   Plaintiffs,                  UNCONTROVERTED FACTS AND
   14                                           CONCLUSIONS OF LAW IN
                           v.                   SUPPORT OF DEFENDANT WALT
   15                                           DISNEY PICTURES’ MOTION
        WALT DISNEY PICTURES,                   FOR SUMMARY JUDGMENT
   16
                   Defendant,                   [Filed concurrently with Defendant’s
   17                                           Notice of Motion and Motion for
                                                Summary Judgment; Declaration of
   18                                           Robin S. Gray, Declaration of Rebecca
                                                Cline; Declaration of Diego Parras;
   19                                           Declaration of David Jessen, Notice of
                                                Lodging; Proposed Order; Proposed
   20                                           Judgment]
   21                                           Date: October 19, 2021
                                                Time: 10:00 a.m.
   22                                           Dept: Courtroom 8B
   23                                           Judge: Hon. Consuelo Marshall
   24
   25
   26
   27
   28

        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 2 of 30 Page ID #:2057




    1                   Uncontroverted Fact                     Supporting Evidence
    2
                          Uncontroverted Facts Pertaining to Disney’s Ride
    3
            1.   Disneyland’s Pirates of the              Cline Decl.1 ¶ 6.
    4
                 Caribbean ride (the “Ride”) opened
    5            in 1967.
    6       2.   Riders of Disneyland’s Pirates of     Jessen Decl.2 Ex. A [Disneyland
    7            the Caribbean ride (“Riders”) depart   1968 Program] at 19:36.
                 from Lafitte’s Landing.
    8
            3.   As Riders near a waterfall leading       Jessen Decl. Ex. A [Disneyland
    9            into a cave, a talking pirate’s skull     1968 Program] at 20:03–20:50;
   10            warns “there be plundering pirates        Parras Decl.3 Ex. B [Ride footage]
                 lurking in every cove” and “Dead          at 5:38-6:00.
   11            men tell no tales.”
   12
            4.   Riders then pass through treasure-    Jessen Decl. Ex. A [Disneyland
   13            filled caves where Riders see scenes   1968 Program] at 20:53–21:58.
   14            of skeletons studying a map,
                 drinking rum, clutching gold coins,  Cline Decl. Ex. B [E-Ticket
   15            and steering a ship.                   Magazine] at 26, 30 (“Heaps of
                                                        jewels and gold spill from canvas
   16
                                                        bags, and the Pirate ride theme is
   17                                                   heard, as if played on the cobweb
                                                        covered harpsichord. A full-sized
   18
                                                        skull and crossbones adorns the
   19                                                   jewel-encrusted headboard … an
                                                        ironic image, considering the
   20
                                                        status of the bed’s occupant
   21                                                   below. A navigator’s sextant and a
   22
        1
   23    The “Cline Decl.” refers to the concurrently filed Declaration of Rebecca Cline in
        Support of Defendant Walt Disney Pictures’ Motion for Summary Judgment.
   24   2
       The “Jessen Decl.” refers to the concurrently filed Declaration of David Jessen in
   25 Support of Defendant Walt Disney Pictures’ Motion for Summary Judgment.
      Timestamps to the video attached to the Jessen Declaration are given in the format
   26 [Minutes]:[Seconds].
        3
   27  The “Parras Decl.” refers to the concurrently filed Declaration of Diego Parras in
      Support of Defendant Walt Disney Pictures’ Motion for Summary Judgment.
   28 Timestamps to the video attached to the Parras Declaration are given in the format
      [Minutes]:[Seconds].
                                               -1-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 3 of 30 Page ID #:2058




    1                Uncontroverted Fact                        Supporting Evidence
    2
                                                           collection of nautical charts at the
    3                                                      table attest that mere death and
                                                           decomposition have not deterred
    4
                                                           this bold buccaneer from his quest
    5                                                      for treasure and the call of the
                                                           sea. Indeed, his naked skull sports
    6
                                                           a grin (grotesquely enlarged by the
    7                                                      glass clutched in his spindly hand)
                                                           as he studies a treasure map and
    8
                                                           plots the course of his next ocean
    9                                                      voyage.”).
   10
         5.   As Riders pass through the caves, a         Jessen Decl. Ex. A [Disneyland
   11         voice repeats “dead men tell no              1968 Program] at 20:25–20:50.
   12         tales.”

   13    6.   Before Riders exit the treasure-            Jessen Decl. Ex. A [Disneyland
              filled caves, a voice says there is an       1968 Program] at 21:05–21:15.
   14         “evil curse” that lies upon the
   15         “bewitched treasure.”                       Cline Decl. Ex. B [E-Ticket
                                                           Magazine] at 30 (“Perhaps ye
   16                                                      knows too much … Ye’ve seen the
   17                                                      cursed treasure … Ye know where
                                                           it be hidden. These, and other
   18                                                      threatening phrases of pirate
   19                                                      verbiage … reverberate along the
                                                           narrow stone tunnel and hint of
   20                                                      serious consequences to come.”).
   21
         7.   Before Riders exit the treasure-            Jessen Decl. Ex. A [Disneyland
   22         filled cave, a voice says “No fear           1968 Program] at 20:53–50:58.
   23         have ye of evil curses, says you?”
   24    8.   Riders then see a pirate ship               Jessen Decl. Ex. A [Disneyland
              attacking a port town in which               1968 Program] at 21:58–22:35.
   25
              cannons are firing, and a pirate
   26         captain aboard the ship shouts,
              “We’ll see you to Davey Jones!”
   27
   28

                                                   -2-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 4 of 30 Page ID #:2059




    1                Uncontroverted Fact                       Supporting Evidence
    2    9.   Riders then see a port town being          Jessen Decl. Ex. A [Disneyland
    3         sacked.                                     1968 Program] at 22:37–26:42.
    4
        10. Riders pass a “take a wench for a            Jessen Decl. Ex. A [Disneyland
    5       bride” auction, with more drunken             1968 Program] at 23:21–24:15.
    6       pirates chanting “we wants the
            redhead.”                                    Cline Decl. Ex. B [E-Ticket
    7                                                     Magazine] at 32–33 (discussing
                                                          the scene).
    8
    9   11. Riders pass pirates singing “Yo-Ho           Jessen Decl. Ex. A [Disneyland
            (A Pirate’s Life for Me).”                    1968 Program] at 25:04–26:42.
   10
   11   12. Riders pass a pirate balancing hats    Jessen Decl. Ex. A [Disneyland
   12       on his head, a pirate in the mud with   1968 Program] at 25:10–26:42.
            pigs, and a pirate on a bridge
   13       missing a shoe.
   14   13. Riders pass a scene of jailed                Jessen Decl. Ex. A [Disneyland
   15       prisoners attempting to use a bone            1968 Program] at 26:42–27:11.
            to lure a dog with keys in its mouth
   16       over to their cell.
   17
        14. Riders pass pirates in a cave                Jessen Decl. Ex. A [Disneyland
   18       shooting pistols in a room full of            1968 Program] at 27:11–28:18.
   19       barrels labeled “EXPLOSIVO,”
            where the pirates are again singing
   20       “Yo-Ho (A Pirate’s Life for Me).”
   21       The barrels explode.

   22   15. Riders then go up the waterfall and          Jessen Decl. Ex. A [Disneyland
            emerge from the caves below.                  1968 Program] at 28:14–28:55.
   23
   24   16. Riders then pass through the port            Jessen Decl. Ex. A [Disneyland
            town again briefly before                     1968 Program] at 28:40–28:55.
   25       disembarking.
   26
   27
   28

                                                  -3-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 5 of 30 Page ID #:2060




    1                  Uncontroverted Fact                  Supporting Evidence
    2
               Uncontroverted Facts Pertaining to Disney’s Pirates of the Caribbean:
    3                  The Curse of the Black Pearl (the “Motion Picture”)
    4       17. In the Motion Picture, Jack Sparrow  Gray Decl.4 Ex. A [Motion
    5           and Will Turner team up to rescue     Picture] at 42:29–44:26.
                Elizabeth Swann and retake the
    6           Black Pearl.
    7       18. A curse has made Captain Hector       Gray Decl. Ex. A [Motion Picture]
    8           Barbossa and his crew immortal         at 55:55–57:42, 58:50–100:40.
                skeletons, which is revealed when
    9           they are exposed to moonlight.
   10
            19. Barbossa and his crew sail the Black  Gray Decl. Ex. A [Motion Picture]
   11           Pearl.                                 at 38:08–38:20.
   12
            20. Barbossa and his crew seek to         Gray Decl. Ex. A [Motion Picture]
   13           reverse the curse.                     at 55:55–57:42, 58:50-100:40.
   14
            21. The Motion Picture features the       Gray Decl. Ex. A [Motion Picture]
   15           song “Yo-Ho (A Pirate’s Life for       at 00:40–00:56, 1:36:44–1:36:55,
   16           Me).”                                  2:12:44–2:13:03.
   17       22. The Motion Picture features an        Gray Decl. Ex. A [Motion Picture]
   18           attack on Port Royal.                  at 29:40–37:40.
   19
            23. The Motion Picture features            Gray Decl. Ex. A [Motion Picture]
   20           skeleton pirates and cursed treasure.   at 55:55–57:42, 58:50–100:40.
   21
            24. The Motion Picture features a         Gray Decl. Ex. A [Motion Picture]
   22           woman with red hair.                   at 51:06–51:19.
   23
            25. The Motion Picture features a pirate  Gray Decl. Ex. A [Motion Picture]
   24           sleeping with pigs.                    at 51:28–51:43.
   25
   26
        4
   27  The “Gray Decl.” refers to the concurrently filed Declaration of Robin S. Gray in
      Support of Defendant Walt Disney Pictures’ Motion for Summary Judgment.
   28 Timestamps to the Motion Picture attached as Exhibit A to the Gray Declaration are
      given in the format [Minutes]:[Seconds] or [Hours]:[Minutes]:[Seconds].
                                              -4-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 6 of 30 Page ID #:2061




    1               Uncontroverted Fact                       Supporting Evidence
    2   26. The Motion Picture features a dog           Gray Decl. Ex. A [Motion Picture]
    3       in a prison with keys.                       at 27:19–27:33, 36:00–36:29.
    4
        27. The Motion Picture features a               Gray Decl. Ex. A [Motion Picture]
    5       watery cavern.                               at 109:00–1:16:00, 1:43:18–
    6                                                    2:01:30.

    7   28. The Motion Picture features a               Gray Decl. Ex. A [Motion Picture]
    8       prologue set in the Caribbean.               at 0:23–4:52.
    9   29. The Motion Picture features a               Gray Decl. Ex. A [Motion Picture]
   10       woman who is captured after being            at 34:22–34:50.
            chased by pirates.
   11
        30. The Motion Picture features a final         Gray Decl. Ex. A [Motion Picture]
   12
            battle in a cave.                            at 1:43:18–2:01:30.
   13
   14   31. In the Motion Picture’s prologue, a         Gray Decl. Ex. A [Motion Picture]
            ship leaves civilization.                    at 0:23–1:02.
   15
   16   32. In the Motion Picture’s prologue, a         Gray Decl. Ex. A [Motion Picture]
            young Elizabeth Swan finds a                 at 2:22–4:05.
   17       survivor of a shipwreck, a young
   18       Will Turner.
   19   33. In the Motion Picture’s prologue,           Gray Decl. Ex. A [Motion Picture]
            Elizabeth steals Will’s medallion.           at 4:08–4:18.
   20
   21   34. In the Motion Picture’s prologue,           Gray Decl. Ex. A [Motion Picture]
   22       Elizabeth spots a pirate ship fading         at 4:44–4:52.
            into the fog.
   23
        35. After the prologue, Elizabeth is now  Gray Decl. Ex. A [Motion Picture]
   24       a young woman attending Captain        at 10:47–11:38.
   25       James Norrington’s promotion to
            Commodore in the British Royal
   26       Navy.
   27
   28

                                                 -5-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 7 of 30 Page ID #:2062




    1               Uncontroverted Fact                        Supporting Evidence
    2   36. Norrington asks Elizabeth to marry           Gray Decl. Ex. A [Motion Picture]
    3       him.                                          at 14:30–15:05.
    4
        37. Elizabeth cannot breathe in her              Gray Decl. Ex. A [Motion Picture]
    5       corset and faints, falling into the           at 15:00–15:07.
    6       sea.

    7   38. As Elizabeth falls, it is revealed she       Gray Decl. Ex. A [Motion Picture]
            is wearing the medallion she stole            at 15:38–15:42.
    8       from Will.
    9   39. When the medallion hits the water,           Gray Decl. Ex. A [Motion Picture]
   10       it emits a pulse.                             at 15:40–15:44.
   11
        40. Jack Sparrow is in Port Royal to             Gray Decl. Ex. A [Motion Picture]
   12       steal a ship.                                 at 13:30–14:00.
   13
        41. Sparrow sees Elizabeth fall and              Gray Decl. Ex. A [Motion Picture]
   14       reluctantly jumps in to save her.             at 15:24–15:37.
   15
        42. Norrington recognizes Sparrow                Gray Decl. Ex. A [Motion Picture]
   16       from a tattoo and attempts to arrest          at 17:25–17:44.
   17       him.
   18   43. Sparrow flees into a workshop                Gray Decl. Ex. A [Motion Picture]
            where he runs into Will.                      at 20:45–20:58.
   19
   20   44. Will is an apprentice to a drunken           Gray Decl. Ex. A [Motion Picture]
   21       blacksmith.                                   at 7:06–7:56, 21:10–21:30, 22:10–
                                                          22:19.
   22
   23   45. Will despises pirates.                       Gray Decl. Ex. A [Motion Picture]
                                                          at 22:38–22:50.
   24
   25   46. Will engages Sparrow in a sword              Gray Decl. Ex. A [Motion Picture]
            fight and captures him.                       at 22:54–27:00.
   26
   27
   28

                                                  -6-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 8 of 30 Page ID #:2063




    1                Uncontroverted Fact                      Supporting Evidence
    2   47. The Black Pearl lays siege to Port          Gray Decl. Ex. A [Motion Picture]
    3       Royal.                                       at 29:40–29:50.
    4
        48. Two pirates capture Elizabeth.              Gray Decl. Ex. A [Motion Picture]
    5                                                    at 34:22–34:50.
    6
        49. Elizabeth conceals her identity by          Gray Decl. Ex. A [Motion Picture]
    7       saying her last name is Turner.              at 39:37–39:48.
    8
        50. Elizabeth demands to see their              Gray Decl. Ex. A [Motion Picture]
    9       captain.                                     at 34:22–34:45.
   10
        51. Pirates visit Sparrow in his jail cell.     Gray Decl. Ex. A [Motion Picture]
   11
                                                         at 36:38–37:25.
   12
        52. As one pirate reaches through the           Gray Decl. Ex. A [Motion Picture]
   13
            bars of Sparrow’s cell, his arm is           at 37:05–37:20.
   14       revealed as skeletal in the
   15       moonlight.

   16   53. Elizabeth meets Barbossa aboard             Gray Decl. Ex. A [Motion Picture]
            the Black Pearl and urges him to             at 38:08–40:15.
   17       leave the port.
   18   54. Barbossa agrees to leave the port           Gray Decl. Ex. A [Motion Picture]
   19       and takes Elizabeth hostage.                 at 40:07–41:00.
   20
        55. Will asks Sparrow for his help              Gray Decl. Ex. A [Motion Picture]
   21       saving Elizabeth.                            at 42:29–44:26.
   22
        56. Will and Sparrow set off for                Gray Decl. Ex. A [Motion Picture]
   23       Tortuga to assemble a crew.                  at 48:26–50:29.
   24
        57. Will learns Sparrow used to be the          Gray Decl. Ex. A [Motion Picture]
   25       captain of the Black Pearl and that          at 105:40–107:42.
   26       Barbossa mutinied and marooned
            Sparrow.
   27
   28

                                                 -7-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 9 of 30 Page ID #:2064




    1               Uncontroverted Fact                        Supporting Evidence
    2   58. Elizabeth dines with Barbossa on             Gray Decl. Ex. A [Motion Picture]
    3       the Black Pearl.                              at 53:59–55:55.
    4
        59. Barbossa explains that his men               Gray Decl. Ex. A [Motion Picture]
    5       found the gold of Cortes, but                 at 55:55–57:42, 58:50–100:40.
    6       realized too late that the treasure
            was cursed, turning Barbossa and
    7       his men into immortal skeletons,
    8       whose true skeleton nature is
            revealed by moonlight.
    9
        60. The Black Pearl reaches Isla de la           Gray Decl. Ex. A [Motion Picture]
   10       Muerta, where Cortes’ gold is kept.           at 104:04–104:53, 108:00–108:14.
   11
        61. Barbossa explains that to break the          Gray Decl. Ex. A [Motion Picture]
   12       curse, they must return Cortes’s              at 57:55–58:24.
   13       gold medallions, as well as blood
            from every person who took them
   14
            (or one of his or her descendants).
   15
        62. Barbossa is missing a medallion and  Gray Decl. Ex. A [Motion Picture]
   16       blood from a single crewmember—       at 57:55–58:24.
   17       Bill Turner, Will’s father.

   18   63. Believing Elizabeth to be Turner’s   Gray Decl. Ex. A [Motion Picture]
            child (because she had the            at 1:11:40–1:12:26.
   19       medallion and claimed to be named
   20       Turner), Barbossa cuts her hand and
            drops the bloody medallion into the
   21       chest.
   22
        64. The curse is not broken by                   Gray Decl. Ex. A [Motion Picture]
   23       Elizabeth’s blood.                            at 1:12:26–1:13:12.
   24
        65. Will knocks out Sparrow and saves            Gray Decl. Ex. A [Motion Picture]
   25       Elizabeth.                                    at 1:11:52–1:12:00, 1:13:48–
   26                                                     1:14:40.

   27
   28

                                                  -8-
        STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 10 of 30 Page ID #:2065




     1               Uncontroverted Fact                      Supporting Evidence
     2   66. Barbossa’s men capture Sparrow             Gray Decl. Ex. A [Motion Picture]
     3       and chase after Will.                       at 1:15:04–1:15:54, 1:16:36–
                                                         1:17:27.
     4
     5   67. When the Black Pearl reaches Will,         Gray Decl. Ex. A [Motion Picture]
     6       battle ensues.                              at 1:23:03–1:30:48.

     7   68. Will threatens to render the curse         Gray Decl. Ex. A [Motion Picture]
     8       unbreakable by taking his own life.         at 1:31:30–1:32:06.
     9   69. Barbossa agrees to release Elizabeth  Gray Decl. Ex. A [Motion Picture]
    10       and Sparrow, marooning them on         at 1:32:06–1:35:10.
             the island where he previously
    11       marooned Sparrow.
    12
         70. Barbossa keeps Will and Sparrow’s          Gray Decl. Ex. A [Motion Picture]
    13       crew captive and returns to Isla de         at 1:41:26–1:44:13.
             la Muerta to break the curse.
    14
    15   71. On the island, Sparrow and                 Gray Decl. Ex. A [Motion Picture]
             Elizabeth drink rum as Sparrow              at 1:36:44–1:37:43.
    16       tells her the Black Pearl represents
    17       freedom.

    18   72. Sparrow collapses, drunk, and              Gray Decl. Ex. A [Motion Picture]
             Elizabeth uses the rum to build a           at 1:38:29–1:39:30.
    19
             fire.
    20
         73. The Navy sees the plumes and               Gray Decl. Ex. A [Motion Picture]
    21       rescues Elizabeth and Sparrow.              at 1:39:45–1:39:55.
    22
         74. Once aboard Norrington’s ship,             Gray Decl. Ex. A [Motion Picture]
    23       Elizabeth pleads with Norrington to         at 1:39:52–1:40:14.
    24       rescue Will.
    25   75. Elizabeth promises to marry                Gray Decl. Ex. A [Motion Picture]
             Norrington, and asks him to save            at 1:40:39–1:41:25.
    26
             Will “as a wedding gift”;
    27       Norrington agrees.
    28

                                                 -9-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 11 of 30 Page ID #:2066




     1               Uncontroverted Fact                      Supporting Evidence
     2   76. On Isla de la Muerta, Barbossa             Gray Decl. Ex. A [Motion Picture]
     3       again prepares to shed Will’s blood         at 1:44:00–1:44:36.
             and break the curse.
     4
     5   77. Sparrow arrives at Isla de la Muerta       Gray Decl. Ex. A [Motion Picture]
             and tells Barbossa the Navy is              at 1:44:34–1:45:35.
     6       outside and suggests he wait to
     7       break the curse until after they have
             defeated the Navy.
     8
         78. Sparrow proposes an alliance, under  Gray Decl. Ex. A [Motion Picture]
     9       which he will captain the Black       at 1:46:10–1:47:45.
    10       Pearl under Barbossa’s colors;
             Barbossa agrees.
    11
         79. Barbossa’s crew ambushes                   Gray Decl. Ex. A [Motion Picture]
    12
             Norrington’s ship by walking under          at 1:48:11–1:48:56.
    13       the water.
    14   80. Elizabeth boards the Black Pearl           Gray Decl. Ex. A [Motion Picture]
    15       and frees Sparrow’s crew.                   at 1:52:52–1:53:54, 1:57:42–
                                                         1:57:50.
    16
    17   81. Sparrow’s crew promptly sails off          Gray Decl. Ex. A [Motion Picture]
             and leaves Elizabeth to head to Isla        at 1:58:00–1:58:25.
    18       de la Muerta.
    19
         82. On Isla de la Muerta, Barbossa             Gray Decl. Ex. A [Motion Picture]
    20       stabs Sparrow, but Sparrow                  at 1:55:18–1:55:50.
    21       survives—he has taken a piece of
             Cortes’s treasure and is also cursed
    22       with immortality.
    23   83. Elizabeth saves Will and the two           Gray Decl. Ex. A [Motion Picture]
    24       begin battling pirate guards.               at 1:59:43–2:00:43.
    25   84. Sparrow and Will break the curse           Gray Decl. Ex. A [Motion Picture]
    26       just as Sparrow shoots Barbossa in          at 2:00:43–2:01:30.
             the heart.
    27
    28

                                                -10-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 12 of 30 Page ID #:2067




     1                   Uncontroverted Fact                  Supporting Evidence
     2       85. Barbossa’s crew is no longer           Gray Decl. Ex. A [Motion Picture]
     3           immortal and surrenders.                at 2:01:30–2:03:10.
     4
             86. Later in Port Royal, the Navy          Gray Decl. Ex. A [Motion Picture]
     5           prepares to hang Sparrow for            at 2:04:29–2:06:27.
     6           piracy.

     7       87. Elizabeth declares her love for Will,  Gray Decl. Ex. A [Motion Picture]
                 and the two help Sparrow escape to      at 2:07:55–2:08:51.
     8           the Black Pearl.
     9       88. The movie ends with Sparrow            Gray Decl. Ex. A [Motion Picture]
    10           humming “Yo ho, a pirate’s life for     at 2:12:44–2:13:03.
                 me.”
    11
    12                  Uncontroverted Facts Pertaining to Plaintiffs’ “Pirates of the
                                Caribbean” Screenplay (the “Screenplay”)
    13
             89. Tova Laiter sent the Screenplay to     Dkt. 1-2.5
    14           Brigham Taylor at Disney Pictures
    15           with a cover letter (the “Cover
                 Letter”).
    16
             90. The Cover Letter states, “here is a    Dkt. 1-2.
    17
                 brand new spec screenplay.”
    18
             91. The Cover Letter describes the       Dkt. 1-2.
    19           Screenplay as “a swashbuckling fun
    20           adventure, ‘Goonies’ meets ‘Pirates
                 of the Caribbean.’”
    21
             92. The Cover Letter describes the         Dkt. 1-2.
    22           Screenplay as having “the image
    23           and expectations families associate
                 with the Disney ride.”
    24
    25       93. The Cover Letter states that the       Dkt. 1-2.
                 Screenplay “is also further along
    26
    27
         5
    28    The Cover Letter is also attached as an exhibit to the First Amended Complaint at
         Dkt. 112-2 at 2.
                                                 -11-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 13 of 30 Page ID #:2068




     1                   Uncontroverted Fact                    Supporting Evidence
     2
                  than your development project, so
     3            yours can be the sequel!”
     4       94. The Cover Letter includes a           Dkt. 1-2.
     5           postscript stating, “Please let me
                 know as soon as possible as I have a
     6           draft that does not have the Disney
     7           song or the Ride references that I
                 plan to take to other studios.”
     8
             95. Plaintiffs pleaded that they            Dkt. 1 [Complaint] ¶ 26.
     9           “envision[ed] their screenplay
    10           incorporating the basic elements of
                 the Pirates of the Caribbean ride.”
    11
             96. Plaintiffs entitled their Screenplay    Dkt. 1-1 [Screenplay] at 1, 6.6
    12
                 Pirates of the Caribbean.
    13                                                   Dkt. 1-2.
    14       97. The Screenplay was accompanied          Dkt. 1-1 at 3.
    15           by concept art with the tagline “IT
                 ISN’T JUST A RIDE ANY
    16
                 MORE” above an image of a skull
    17           and cross bones wearing a pirate
                 cap.
    18
    19       98. Plaintiffs prepared a one-minute        Dkt. 112 [FAC] ¶ 57.
                 trailer for the Screenplay, which
    20           they called a “sizzle reel.”            Dkt. 112-4.
    21
             99. The “sizzle reel” uses content          Compare, e.g., Dkt. 112-4 at 0:22–
    22           recorded from the Ride.                  0:33 (sizzle reel’s use of Ride’s
    23                                                    skeleton helmsman), 0:05–0:16,
                                                          0:26–0:43 (sizzle reel’s use of
    24                                                    Ride’s “Yo Ho” song), 0:19–0:23
    25                                                    (sizzle reel’s use of Ride’s “Dead
                                                          men tell no tales”), 0:49–0:55
    26                                                    (sizzle reel’s use of warning from
    27   6
        References to page numbers of the Screenplay are to the ECF numbering at Dkt. 1-
    28 1.  A black and white scan of the Screenplay (with differing ECF pagination) is also
       attached to Plaintiffs’ First Amended Complaint as Dkt. 112-2.
                                               -12-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 14 of 30 Page ID #:2069




     1               Uncontroverted Fact                      Supporting Evidence
     2
                                                         Ride); with Jessen Decl. Ex. A at
     3                                                   21:45–21:50 (showing skeleton
                                                         helmsman in the Ride), 25:05–
     4
                                                         26:43, 27:16–27:35 (showing “Yo
     5                                                   Ho” song in Ride), 20:03–20:50
                                                         (showing “Dead men tell no tales”
     6
                                                         in Ride); Parras Decl. Ex. B at
     7                                                   5:38-6:00 (showing warning from
                                                         Ride).
     8
     9   100. The Screenplay includes six           Dkt. 1-1 [Screenplay] at 19–20.
              children, ranging in ages from seven
    10
              to fifteen, known as “the Rascal
    11        Scoundrels.”
    12   101. The Screenplay has a prologue.           Dkt. 1-1 [Screenplay] at 8–19.
    13
         102. The Screenplay’s prologue includes       Dkt. 1-1 [Screenplay] at 8–19.
    14        an action sequence.
    15                                                 Dkt. 1-1 [Screenplay] at 9 (“Jack
                                                        buries his fist into Davey’s gut
    16                                                  who buckles in pain.”), 10 (“The
    17                                                  first mate is blasted off the ship!”),
                                                        15 (“The crew closes in, swords
    18                                                  thrusting forward.”)
    19
         103. The Screenplay’s prologue includes       Dkt. 1-1 [Screenplay] at 16 (“For a
    20        an attack by a sea monster.               quick second, we see a HUGE
    21                                                  TENTACLE submerging back
                                                        under the deck.”), 17 (Captain
    22                                                  Jack: “That be no WHALE!” “The
    23                                                  ship is under ferocious attack
                                                        ….”).
    24
    25   104. The Screenplay’s prologue also           Dkt. 1-1 [Screenplay] at 8–19.
              features a treasure map, a pirate
    26
              named Davey Jones, his pirate love
    27        interest Jane, and his pirate
              adversary Jack Nefarious.
    28

                                               -13-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 15 of 30 Page ID #:2070




     1               Uncontroverted Fact                        Supporting Evidence
     2   105. After the prologue, the Screenplay          Dkt. 1-1 [Screenplay] at 19 (“A
     3        features an auction of wenches.              group of pirates surround a
                                                           podium. A sign above reads:
     4
                                                           ‘TAKE A WENCH FER YER
     5                                                     BRIDE.’”).
     6
         106. The “WOMAN IN RED” is at the                Dkt. 1-1 [Screenplay] at 20–21
     7        center of the auction.                       (“LINED UP ON A STAGE is a
     8                                                     group of WENCHES, all of them
                                                           large and porky, except for a
     9                                                     WOMAN IN RED ravishing,
    10                                                     sultry with long red hair,
                                                           irresistible to any man ….”).
    11
    12   107. During the auction of wenches, a            Dkt. 1-1 [Screenplay] at 21.
              “GROUP OF PIRATES” remarks
    13        “We wants the REDHEAD!”
    14   108. The Rascal Scoundrels steal pirates’  Dkt. 1-1 [Screenplay] at 25–30
    15        clothing and return to their ship.     (“SIX DRUNK MIDGETS are
                                                     stumbling out of a tavern … the
    16
                                                     midgets are attacked and yanked
    17                                               back into the dark alley…. OUT
                                                     WALK THE RASCAL
    18
                                                     SOUNDRELS in their new
    19                                               clothes.”).
    20
         109. The Rascal Scoundrels call Davey            Dkt. 1-1 [Screenplay] at 30–31.
    21        Jones their “Captain.”
    22   110. The Screenplay states that Phantom  Dkt. 1-1 [Screenplay] at 53.
    23        Jack Nefarious’ pirate crew’s “faces
              are painted into TRIBAL
    24        SKULLS… INTIMIDATING.”
    25   111. The Screenplay includes a scene             Dkt. 1-1 [Screenplay] at 57.
    26        where Davey “swiftly kicks the
              skull-faced pirate dead in the
    27
              balls.… As the skull-faced pirate
    28

                                                  -14-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 16 of 30 Page ID #:2071




     1               Uncontroverted Fact                         Supporting Evidence
     2
              buckles in pain, he lets go of his
     3        sword ….”
     4   112. At the end of the Screenplay, Davey  Dkt. 1-1 [Screenplay] at 109–111.
     5        Jones is “PRIVATEER
              CAPTAIN,” and he and Jane are
     6        joined by the Rascal Scoundrels in
     7        “[r]espectable” and “[c]lean
              BRITISH PRIVATEER clothes.”
     8
         113. At the end of the Screenplay, Davey  Dkt. 1-1 [Screenplay] at 110.
     9        Jones says, “I owe it all to them,”
    10        referring to the Rascal Scoundrels.
    11   114. The Rascal Scoundrel Clumsy                  Dkt. 1-1 [Screenplay] at 110
              overcomes his stutter.                        (“Clumsy didn’t stutter! Amazed,
    12
                                                            all heads turn toward him.”).
    13
    14   115. Davey Jones and the Rascal                   Dkt. 1-1 [Screenplay] at 86–96.
              Scoundrels defeat Captain
    15        Nefarious and find two halves of a
    16        map that lead them to a cave full of
              treasure.
    17
         116. The Screenplay ends with the                 Dkt. 1-1 [Screenplay] at 109–110.
    18        Rascal Scoundrels in naval
    19        uniforms and Davey saying “I owe
              it all to them.”
    20
         117. The Screenplay describes a scene as  Dkt. 1-1 [Screenplay] at 98.
    21
              being set in a “cavern like the
    22        DISNEYLAND RIDE, ‘PIRATES
    23        OF THE CARIBBEAN,’” where
              the Rascal Scoundrels ride a boat
    24        down a waterfall.
    25   118. While in the cavern, the Rascal              Dkt. 1-1 [Screenplay] at 98 (“Off
    26        Scoundrels pass skeletons impaled             to the side, SKELETONS OF
              by swords into the walls.                     PIRATES IMPALED BY
    27
    28

                                                   -15-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 17 of 30 Page ID #:2072




     1                Uncontroverted Fact                          Supporting Evidence
     2
                                                               SWORDS, PINNED TO THE
     3                                                         ROCKY WALLS.”).
     4
         119. While in the cavern, “[a]n eerie     Dkt. 1-1 [Screenplay] at 97–100.
     5        voice echoes throughout the cavern”
              that says “No fear have ye of evil
     6
              curses says you … no fear of
     7        plunderin’ pirates lurking in every
              cove, says you.”
     8
     9   120. The Screenplay quotes the song                 Dkt. 1-1 [Screenplay] at 39, 40, 52,
              “Yo-Ho (A Pirate’s Life for Me).”               73, 109.
    10
    11   121. The Screenplay includes the line               Dkt. 1-1 [Screenplay] at 10, 19,
              “dead men tell no tales.”                       105.
    12
    13                   Uncontroverted Facts Pertaining to Similarities
    14                        Between the Screenplay and the Ride
    15   122. Plaintiffs “envision[ed] their                 Dkt. 1 [Complaint] ¶ 26.
              screenplay incorporating the basic
    16
              elements of the Pirates of the
    17        Caribbean ride.”
    18   123. Plaintiffs in fact “incorporate[ed]            Dkt. 1 [Complaint] ¶ 26; Dkt 1-2
    19        the basic elements of the Pirates of            [Cover Letter].
              the Caribbean ride” into their
    20        Screenplay.
    21   124. Plaintiffs titled their screenplay             Dkt. 112 [FAC] ¶ 49.
    22        “Pirates of the Caribbean” after the
              Disney Ride.
    23
         125. Plaintiffs’ Screenplay has “the                Dkt. 1-2 [Cover Letter].
    24        image and expectations families
    25        associate with the Disney ride.”
    26
         126. Plaintiffs’ Screenplay is set in the           Dkt. 112-6 [Román Report] at 19
    27        same place as the Ride (the                     (“The Screenplay’s setting is
    28        Caribbean).                                     primarily located on the Caribbean

                                                     -16-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 18 of 30 Page ID #:2073




     1                Uncontroverted Fact                          Supporting Evidence
     2
                                                               seas where much of the action
     3                                                         unfolds.”).
     4
         127. Plaintiffs’ Screenplay is set in the           Dkt. 1-2 [Cover Letter].
     5        same pirate genre as the Ride.
     6
     7   128. Plaintiffs incorporated various                Dkt. 1-2 [Cover letter]
              specific “Ride references” into their
     8        Screenplay.
     9
         129. Among these “Ride references,”                 Dkt. 1-1 [Screenplay] at 11, 29,
    10
              Plaintiffs repeatedly incorporated              103.
    11        the phrase “Pirates of the
              Caribbean” or “Pirate of the
    12
              Caribbean” into the Screenplay.
    13
    14   130. Plaintiffs used the Ride’s tagline             Dkt. 1-1 [Screenplay] at 1, 15.
              (“Sail with the wildest crew that
    15        ever sacked the Spanish Main”) as              Cline Decl. Ex. A [Poster with
    16        the Screenplay’s tagline and                    tagline].
              incorporated it into Screenplay’s
    17        dialogue.
    18
    19   131. Plaintiffs took the Ride’s theme      Dkt. 1-1 [Screenplay] at 39, 40, 52,
    20        song (“Yo Ho (A Pirate’s Life for      73, 109.
              Me)”) and used it in the Screenplay.
    21
    22   132. Plaintiffs’ named the orphans in the           Cline Decl. ¶ 5; Parras Decl. Ex. B
    23        Screenplay “Rascal Scoundrels”                  [Ride footage] at 6:43–6:46.
              which is part of a lyric in “Yo
    24        Ho”: “We’re rascals, scoundrels,
    25        and knaves.”
         133. Plaintiffs named the “Rascal                   Dkt. 1-1 [Screenplay] at 74.
    26
              Scoundrels” after that lyric.
    27
    28

                                                     -17-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 19 of 30 Page ID #:2074




     1                Uncontroverted Fact                       Supporting Evidence
     2   134. Plaintiffs took dialogue from the     E.g., Dkt. 1-1 [Screenplay] at 10,
     3        Ride and used it in the Screenplay,    19, 21, 82, 86, 100, 105, 109.
              including the refrain “Dead men tell
     4
              no tales.”
     5
     6   135. Plaintiffs incorporated the Ride’s          Dkt. 1-1 [Screenplay] at 19.
     7        bride auction (including aspects of
              its staging, characters, such as “the       Jessen Decl. Ex. A [Disneyland
     8        redhead,” and dialogue, such as              1968 Program] at 23:21–24:15.
     9        “We wants the redhead!”) into the
              Screenplay.
    10
    11   136. In Plaintiffs’ Screenplay, “the             Dkt. 1-1 [Screenplay] at 19, 40, 42.
    12        redhead” from the bride auction is
              the character Jane.
    13
    14   137. Plaintiffs incorporated some of the    Dkt. 1-1 [Screenplay] at 37
    15        Ride’s depictions of skeleton pirates   (“STREAKS OF LIGHTNING
              into the Screenplay.                    SPLATTER THE SKY,
    16                                                FOLLOWED BY THUNDER! At
    17                                                that instant, A SKELETON
                                                      WEARING RAGGED PIRATE’S
    18                                                CLOTHING is seen steering the
    19                                                ship!”).
    20                                                    Dkt. 1-1 [Screenplay] at 98 (“Off
    21                                                     to the side, SKELETONS OF
                                                           PIRATES IMPALED BY
    22                                                     SWORDS, PINNED TO THE
    23                                                     ROCKY WALLS...as if battle took
                                                           place years ago…”).
    24
                                                          Jessen Decl. Ex. A [Disneyland
    25
                                                           1968 Program] at 20:40, 21:45.
    26
         138. Plaintiffs incorporated a “cavern           Dkt. 1-1 [Screenplay] at 98.
    27
              like the DISNYLAND RIDE,
    28

                                                  -18-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 20 of 30 Page ID #:2075




     1               Uncontroverted Fact                      Supporting Evidence
     2
              ‘PIRATES of THE CARIBBEAN’”
     3        into the Screenplay.
     4
     5   139. Plaintiffs’ mockup poster for the    Dkt. 1-1 [Screenplay] at 5.
              Screenplay incorporates skeleton
     6        pirates photographed from the Ride.  Jessen Decl. Ex. A [Disneyland
                                                    1968 Program] at 20:59, 21:53.
     7
     8                                                  Cline Decl. Ex. B [E-Ticket
                                                         Magazine] at 6.
     9
    10        Uncontroverted Facts Pertaining to Plaintiffs’ Expert, David Román
    11   140. Plaintiffs’ expert David Román            Dkt. 112-6 [Román Report] at 5, 6.
    12        opines that “The Screenplay brings
              something entirely original to this       Dkt. 139 [Román Rebuttal Report]
    13                                                   at 4.
              traditional narrative by
    14        incorporating a humorous tone to
              the story.”
    15
    16   141. Román opines that the presence of         Dkt. 112-6 [Román Report] at 8.
              two sets of “male leads” is an
    17        “unusual similarity” between the
    18        Screenplay and the Motion Picture.

    19   142. Román opines that Screenplay              Dkt. 112-6 [Román Report] at 9.
              “ingeniously blurs … two stock
    20        characters,” the “archetypal
    21        swashbuckler” and the “pirate,” “to
              create a new type of protagonist
    22        with the qualities of both character
    23        types.”
    24   143. Plaintiffs’ original complaint         Dkt. 1 [Complaint] ¶ 10.
    25        pleaded that “[f]ilms have covered
              swashbuckling pirates,” then listed
    26        nine movies that predated Plaintiffs’
    27        screenplay, “among many others.”

    28

                                                -19-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 21 of 30 Page ID #:2076




     1               Uncontroverted Fact                         Supporting Evidence
     2   144. Román opines that women and                  Dkt. 112-6 [Román Report] at 11.
     3        young girls “generally are not the
              [pirate] genre’s targeted audience.”
     4
     5   145. Román opines that there is “no               Dkt. 112-6 [Román Report] at 14.
              precedent in the genre of the pirate
     6        story to encourage such a prologue;
     7        in fact, it’s highly atypical ….”

     8   146. Román opines that the “element of            Dkt. 112-6 [Román Report] at 17.
              romance” was one of the
     9        Screenplay’s “major innovations to           Dkt. 139 [Román Rebuttal Report]
    10        the typical pirate story.”                    at 4.

    11   147. Plaintiffs’ original complaint               Dkt. 1 [Complaint] at ¶ 10.
    12        pleaded nine pirate movies by
              name, “among many others,” and
    13        stated that “the majority of these
    14        pirates [sic] films have a love
              story/triangle.”
    15
         148. Román opines that James                      Dkt. 139 [Román Rebuttal Report]
    16
              McDonald’s consideration of other             at 1.
    17        works in the pirate genre was
              misguided because “other pirate
    18
              movies are irrelevant to this case.”
    19
         149. Plaintiffs’ original complaint               Dkt. 1 [Complaint] at ¶ 10.
    20        pleaded nine other pirate movies by
    21        name “among many others.”

    22   150. Román opines that the 1827 James             Dkt. 139 [Román Rebuttal Report]
              Fenimore Cooper novel The Red                 at 2.
    23        Rover is an “obscure work[]” that is
    24        “not widely known.”
    25   151. Plaintiffs’ original complaint               Dkt. 1 [Complaint] at ¶ 8.
    26        included The Red Rover as one of
              eight pirate novels mentioned by
    27        name.
    28

                                                   -20-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 22 of 30 Page ID #:2077




     1               Uncontroverted Fact                       Supporting Evidence
     2   152. Román opines that he was informed          Dkt. 139 [Román Rebuttal Report]
     3        that dissimilarities between the            at 11.
              Screenplay and the Motion Picture
     4
              “should not be given any
     5        consideration” in his analysis.
     6   153. Román opines that “[t]here was no          Dkt. 139 [Román Rebuttal Report]
     7        ‘ghost ship’ anywhere in the                at 16.
              Ride[.]”
     8
         154. Román opines that “the Ride           Dkt. 139 [Román Rebuttal Report]
     9        provides no backstory that discloses   at 16.
    10        whether any pirates were cursed[.]”
    11   155. At his deposition, Román was         Gray Decl. Ex. B [Román Dep.] at
              asked, “Do you consider yourself as   17:18–18:15.
    12
              an expert in the Pirate genre?”
    13        Román testified, “No.”               Gray Decl. Ex. B [Román Dep.] at
                                                    94:9–11 (“I would say I wouldn’t
    14
                                                    name myself as having an
    15                                              expertise in pirate stories.”).
    16
         156. Román testified that the question          Gray Decl. Ex. B [Román Dep.] at
    17        whether someone is an expert in the         18:6–15.
              pirate genre is “tricky because it
    18                                                   Gray Decl. Ex. B [Román Dep.] at
              assumes that there is such a thing as
    19        a pirate genre …. I don’t know that         107:1–3 (“I wouldn’t necessarily
              I would necessarily identify the            say that it is an established genre
    20                                                    ....”).
              pirate stores having a genre of
    21        itself.”
    22   157. At his deposition, Román was               Gray Decl. Ex. B [Román Dep.] at
    23        asked, “do you consider yourself an         18:16–20.
              expert in pirate literature?” Román
    24        testified, “I consider myself having
    25        familiarity with pirate literature.”
    26   158. At his deposition, Román was               Gray Decl. Ex. B [Román Dep.] at
              asked, “And did you receive any             21:25–22:7.
    27
              specific instructions about what
    28        standards you should apply in

                                                 -21-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 23 of 30 Page ID #:2078




     1               Uncontroverted Fact                       Supporting Evidence
     2
              comparing the works for
     3        similarities?” Román testified,
              “No. Not really. I mean, this is
     4
              partly that I had my own set of
     5        criteria that I was using. Which I
              explained to the lawyers earlier on,
     6
              that this is how I think, this is the
     7        kind of the work that I do, this is
              what a comparatist does.”
     8
     9   159. At his deposition, Román was               Gray Decl. Ex. B [Román Dep.] at
              asked, “Did you also feel that there        26:17–24.
    10        were any significant differences
    11        between the works at that time?”
              Román testified, “Yeah, no, of
    12        course. There are obvious
    13        differences between the two works
              that—that are immediately
    14        apparent.”
    15   160. Román testified, “I will say this and      Gray Decl. Ex. B [Román Dep.] at
    16        again, this is with complete respect        38:12–14.
              to all parties involved. I had no
    17        idea what they wanted me to do
    18        with this report, right?”
    19   161. Román testified, “I am just going to  Gray Decl. Ex. B [Román Dep.] at
    20        say what I said earlier. You know, I   44:25–45:13.
              think that, from my understanding,
    21        my job was to read a screenplay and
    22        screen a film. And see what the
              overlap, if any, there was between
    23        them. So I kind of stayed clean to
    24        that mission, right? And that’s been
              my guiding principal throughout.
    25        What’s in the screenplay, what’s in
    26        in the film, what, if anything – what
              if any correspondence are there
    27        between them.… So I kept it
    28        pretty—I would use the word clean,

                                                 -22-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 24 of 30 Page ID #:2079




     1               Uncontroverted Fact                  Supporting Evidence
     2
              kept it pretty clean. So I just though
     3        I’m looking at the screenplay, I am
              screening the film. I was tasked to
     4
              do a comparative analysis of the
     5        two.”
     6   162. At his deposition, Román was asked  Gray Decl. Ex. B [Román Dep.] at
     7        whether his counsel told him          47:19–48:14.
              “anything … about what standards
     8        governed the comparison of works
     9        for substantial similarity in
              copyright cases.” Román testified,
    10        “There was just a couple of notes
    11        that, verbal, that I wasn’t sure if I
              was supposed to write out all the
    12        things that I didn’t find to be
    13        corresponding. So the
              dissimilarities. And I was informed
    14        that copyright laws aren’t necessary
    15        interested in what doesn’t
              correspond but what does
    16        correspond.”
    17   163. At his deposition, Román was           Gray Decl. Ex. B [Román Dep.] at
    18        asked, “So other than being             48:10–49:11.
              instructed to disregard
    19
              dissimilarities between the two
    20        works, were you given any other
              information about the legal
    21
              standards governing copyright
    22        cases?” Román testified, “No. I
              mean, I think that there was some
    23
              kind of casual conversations about
    24        copyright infringement cases.... You
              know what it felt like? It felt like,
    25
              you know, conversations in the hall
    26        …. But it didn’t seem relevant to
              what I was tasked to do.”
    27
    28

                                                 -23-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 25 of 30 Page ID #:2080




     1                Uncontroverted Fact                       Supporting Evidence
     2   164. At his deposition, Román was           Gray Decl. Ex. B [Román Dep.] at
     3        asked, “And in connection with          65:12–16.
              your assignment in this matter, were
     4
              you specifically asked by counsel to
     5        apply any particular test for
              substantial similarity to your expert
     6
              analysis?” Román testified, “I
     7        wasn’t guided specifically along
              those lines.”
     8
     9   165. At his deposition, Román was                Gray Decl. Ex. B [Román Dep.] at
              asked, “Have you ever heard                  66:1–5.
    10        something called the extrinsic test
    11        for substantial similarity?” Román
              testified, “Not that I can recollect.”
    12
         166. At his deposition, Román was                Gray Decl. Ex. B [Román Dep.] at
    13        asked, “In conducting your analysis          68:9–24.
    14        of the two works at issue here, did
              you make any effort whatsoever to
    15        distinguish between protectable and
    16        unprotectable elements of the two
              works?” Román testified, “I wasn’t
    17        using the grid, the legal grid to
    18        write up my report, if that’s what
              you’re referring to.”
    19
    20   167. In forming his original opinions,           Gray Decl. Ex. B [Román Dep.] at
              Román did not review other works             87:3–9 (“Q: But you didn’t go out
    21        in the pirate genre to determine             and review pirate works to
    22        whether individual elements in the           determine whether other pirate
              screenplay and the Motion Picture            works incorporated a humorous
    23        were original to the Screenplay.             tone into the story— A: No, no,
    24                                                     and I wasn’t asked to do that. That
                                                           wasn’t a task at hand.”); 146:23–
    25                                                     147:12 (“Q: From the time you
    26                                                     were retained to the time you
                                                           generated your report, you didn’t
    27                                                     review other pirates works to
    28                                                     determine whether individual

                                                  -24-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 26 of 30 Page ID #:2081




     1               Uncontroverted Fact                    Supporting Evidence
     2
                                                       elements in the works you were
     3                                                 comparing were original to the
                                                       screenplay, right? A: Right.
     4
                                                       Because my task was very clear
     5                                                 which is they wanted me to look at
                                                       the screenplay and look at the film
     6
                                                       and base my analysis on that.”);
     7                                                 161:18–162:3 (“Q: And you
                                                       weren’t personally familiar with
     8
                                                       all of the works in Mr.
     9                                                 McDonald’s report, were you? A:
                                                       No. No…. I did ask [Plaintiffs’
    10
                                                       counsel] Aleks and Steven if it was
    11                                                 important for me to review those
                                                       materials. Like, do I need to read
    12
                                                       up on all of that? And their
    13                                                 answer was absolutely not.”).
    14
         168. At his deposition, Román was              Gray Decl. Ex. B [Román Dep.] at
    15        asked, “So I am asking you, is it          74:2–24.
    16        your opinion as an expert on
              expressing an opinion about
    17        substantial similarities that all of the
    18        similarities you have described in
              your expert report relate to
    19        protectable elements of the work?”
    20        Román testified, “Let me answer it
              this way. You know, when I read
    21        the screenplay, I formed an opinion
    22        on the quality of the screenplay, its
              innovations, what I found
    23        interesting, what I found unusual,
    24        all of that, which I said several
              times already today. Then, when I
    25        screened the film and I saw some of
    26        those echoes, I thought, well, this is
              interesting. It does feel like
    27        copyright infringement. So, if what
    28        I identify as original and particular

                                               -25-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 27 of 30 Page ID #:2082




     1                Uncontroverted Fact                      Supporting Evidence
     2
              to the screenplay, I think should be
     3        protected by copyright law. But,
              again, I am not a lawyer and I am
     4
              just saying that it does seem to me
     5        that the qualities in the screenplay
              that I have identified as original,
     6
              even if they can be reduced to
     7        scènes à faire from an
              unimaginative limited perspective, I
     8
              think that misses the importance of
     9        the contribution in the screenplay.”
    10   169. Román testified that, other than The       Gray Decl. Ex. B [Román Dep.] at
    11        Goonies, which he watched “at the           100:18–101:1.
              last minute” before submitting his
    12        expert report, he did not review any
    13        other works in the pirate genre
              before submitting his expert report.
    14
         170. At his deposition, Román was               Gray Decl. Ex. B [Román Dep.] at
    15        asked, “What was the last pirate            117:7–11.
    16        novel you read?” Román testified,
              “Hamnet.”
    17
         171. At his deposition, Román was               Gray Decl. Ex. B [Román Dep.] at
    18
              asked, “At the time you were                147:16–25.
    19        preparing your original report, you
    20        understood that both works were
              inspired in part by the Pirates of the
    21        Caribbean them park ride, didn’t
    22        you?” Román testified, “I didn’t
              know that there was a theme park.”
    23
         172. Román testified, “Do I think it is         Gray Decl. Ex. B [Román Dep.] at
    24        important to know the source                151:16–23.
    25        material when comparing two
              works that share a same source
    26        material? … I would say, yeah, it
    27        absolutely helps to know the source
              material.”
    28

                                                 -26-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 28 of 30 Page ID #:2083




     1               Uncontroverted Fact                      Supporting Evidence
     2   173. At his deposition, Román was              Gray Decl. Ex. B [Román Dep.] at
     3        asked, “Are you familiar with Long         169:23–25.
              John Silver from Treasure Island?”
     4
              Román testified, “I wasn’t asked to
     5        screen that.”
     6   174. Treasure Island is one of the most        Dkt. 1 [Complaint] at ¶¶ 8, 10;
     7        famous works of pirate literature.         Gray Decl. Ex. B [Román Dep.] at
                                                         107:18-25.
     8
     9   175. At his deposition, Román was             Gray Decl. Ex. B [Román Dep.] at
              asked, “Are you saying that there is      199:3–14.
    10        no precedence for the use of a
    11        prologue in general in pirate stories,
              or are you saying there is something
    12        specific about the prologue that
    13        lacks any precedence in pirate
              stories?” Román testified, “I would
    14        even just go that prologues are an
    15        incredibly unusual literary device at
              large. Like, there are not, like, a lot
    16        of literary texts that start off with a
    17        prologue.”
    18   176. At his deposition, Román was              Gray Decl. Ex. B [Román Dep.] at
              asked, “Did [counsel] give you             275:9–13.
    19
              anything in writing explaining your
    20        assignment or your conveying the
    21        legal standards?” Román testified,
              “No, no. I kind of – a part of me
    22        wished that they had, but no, that
    23        wasn’t the case.”

    24   177. At his deposition, Román was              Gray Decl. Ex. B [Román Dep.] at
              asked, “So at the time you signed          323:16–20.
    25        and submitted your initial expert
    26        report in this matter, you had never
              seen footage of the Walt Disney
    27        ride?” Román testified, “I can
    28

                                                -27-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 29 of 30 Page ID #:2084




     1               Uncontroverted Fact                      Supporting Evidence
     2
              answer that confidently that I didn’t
     3        see any footage of it.”
     4   178. At his deposition, Román was asked  Gray Decl. Ex. B [Román Dep.] at
     5        whether, at the time he signed and     323:16–24.
              submitted his initial expert report in
     6        this matter, whether he had “[ever]
     7        ridden the Walt Disney ride?”
              Román testified, “No.”
     8
     9     Uncontroverted Facts Pertaining to Defendant’s Expert, James McDonald

    10   179. James McDonald’s report includes a  Dkt. 133-1 [McDonald Report] at
              section titled “Assignment and       2–3.
    11        Applicable Standards” in which he
    12        describes the “extrinsic test” for
              substantial similarity.
    13
         180. In forming his expert opinions,       Dkt. 133-1 [McDonald Report] at
    14
              McDonald reviewed works in the         3–4.
    15        pirate genre other than the
    16        Screenplay and the Motion Picture,
              including the “works cited in
    17        paragraph 8 of Plaintiffs’ original
    18        Complaint: A General History of
              the Pyrates, Robinson Crusoe,
    19        Treasure Island, Peter Pan,
    20        Captain Singleton, The Pirate, The
              Gold-Bug, The Coral Island, and
    21        The Red Rover,”; the “films cited in
    22        paragraph 10 of Plaintiffs’ original
              complaint: Treasure Island, Peter
    23        Pan, Savage Island, The Buccaneer,
    24        The Pirate, The Island, Captain
              Blood, Blackbeard the Pirate, and
    25        Yellowbeard”; The Goonies; and
    26        Cutthroat Island.

    27   181. In forming his expert opinions,           Dkt. 133-1 [McDonald Report] at
              McDonald reviewed footage of the           3, 6, 8–10, 18, 21, 24, 27–29.
    28

                                                -28-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-08074-CBM-AS Document 164 Filed 09/07/21 Page 30 of 30 Page ID #:2085




     1               Uncontroverted Fact                        Supporting Evidence
     2
              Disneyland theme park ride “Pirates
     3        of the Caribbean.”
     4   182. McDonald assessed both works                Dkt. 133-1 [McDonald Report] at
     5        under the extrinsic test for                 5–23.
              substantial similarity and opines
     6        that they are “fundamentally
     7        dissimilar.”

     8   183. McDonald’s report includes a           Dkt. 133-1 [McDonald Report] at
              section titled “Novelty Analysis,” in   23–30.
     9        which he analyzes whether the
    10        similarities identified in Román’s
              expert report are original to
    11        Plaintiffs’ Screenplay and/or
    12        whether they originated in the Ride.
    13   184. McDonald determined that many of            Dkt. 133-1 [McDonald Report] at
    14        the “similarities” identified by             23–30.
              Plaintiffs were generic pirate genre
    15        tropes, stock elements, and scenes a
    16        faire.

    17   185. McDonald testified that, at the time        Gray Decl. Ex. C [McDonald
              he was engaged as an expert in               Dep.] at 59:21–61:04.
    18        2017, he had “been looking at the
    19        pirate genre for some time,”
              including in connection with a
    20        previous engagement on another
    21        case involving Pirates of the
              Caribbean.
    22
    23
         DATED: September 7, 2021            MUNGER, TOLLES & OLSON LLP
    24
    25
    26                                       By:        /s/ Jordan D. Segall
    27                                           JORDAN D. SEGALL
                                             Attorneys for Defendant Walt Disney Pictures
    28

                                                  -29-
         STATEMENT OF UNCONTROVERTED FACTS ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
